Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted Applicant’s response to the Notice of non-compliant or non-responsive amendment of 12/31/2020 elected ESKAP as the elected microbial infection. However, the instant specification teaches ESKAPE is acronymically for the Enterococcus faecium, Staphylococcus aureus, Klebsiella pneumoniae, Acinetobacter baumannii, Pseudomonas aeruginosa, and Enterobacter species. These a generic bacteria that cause specific infection. Therefore, said election did not appear to be in compliant with the restriction requirement dated 11/01/2019, requiring a single disclosed microbe infection. 
Furthermore, Group (II) of the restriction requirement dated 11/01/2019 did not appear distinguish microbial infection (claims 10-13, 15-18, and 24-31) from surface disinfectant (claim 19-23). The amendment to claim 24 also necessitates the revisited restriction requirement set forth below. 


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group II, claim(s) 10-13, 15-18 and 24-31, drawn to a Amethod of treating a microbial infection in a subject, the method comprising administering to the subject a composition 
Group III, claim(s) 19-23, drawn to a method of disinfecting a surface in need thereof, the method comprising contacting the surface with .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (II) and (III) lack unity of invention because even though the inventions of these groups require the technical feature of the compound of the formula (I) and a pharmaceutically acceptable carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miao Jing et al cited in the IDS in view of Drug Topics, Oct 24, 2008.  Miao Jing et al. teaches rhodanine-3-acetic acid and chalcone compounds having antibacterial activity including compound 6a as depicted below:

    PNG
    media_image1.png
    115
    281
    media_image1.png
    Greyscale

wherein R is H, as having antibacterial activity against E, coli and S. aureus. Miao Jing et al. does not teach the infection species recited in claim, see Abstract and Fig. 1 and Table 1. So therefore, the technical feature. i.e. the compound and Staphylococcus aureus linking the Groups lack novelty. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species, i.e. the microbial infection caused by Staphylococcus aureus specie  of Group (II) and the microorganism on the surface specie of Group  (II) lack unity of invention for the same reason stated above. 
If Group (II) is elected, Applicants are required to elect:
(i) a single disclosed microbial infection specie and not a genus of microorganism such as the ones recited in claims 13 and 15 as these microorganisms cause a variety of infections. A microbial infection specie that can be selected can be obtained from claim 16. 
(ii) a single disclosed antibiotic species from claim 24. 
If  Group( III) is elected, Applicant is required to elect a single disclosed surface specie. For example, a single disclosed surface specie from claim 22 can be selected. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628